Exhibit 10.1

WAIVER AGREEMENT

This waiver agreement (this “Agreement”) is entered into, and shall be
effective, as of September 6, 2019, by and among (i) Ceridian HCM Holding Inc.,
a Delaware corporation (the “Company”), (ii) Thomas H. Lee Equity Fund VI, L.P.,
a Delaware limited partnership, Thomas H. Lee Parallel Fund VI, L.P., a Delaware
limited partnership, Thomas H. Lee Parallel (DT) Fund VI, L.P., a Delaware
limited partnership, Great-West Investors, L.P., a Delaware limited partnership,
Putnam Investments Employees’ Securities Company III, LLC, a Delaware limited
liability company, THL Coinvestment Partners, L.P., a Delaware limited
partnership, THL Operating Partners, L.P., a Delaware limited partnership, THL
Equity Fund VI Investors (Ceridian), L.P., a Delaware limited partnership, THL
Equity Fund VI Investors (Ceridian) II, L.P., a Delaware limited partnership,
THL Equity Fund VI Investors (Ceridian) III, LLC, a Delaware limited liability
company, THL Equity Fund VI Investors (Ceridian) IV, LLC, a Delaware limited
liability company, THL Equity Fund VI Investors (Ceridian) V, LLC, a Delaware
limited liability company (together with the THL Affiliates (as defined below),
“THL”), and (iii) Cannae Holdings, LLC, a Delaware limited liability company
(together with the Cannae Affiliates (as defined below), “Cannae”). THL and
Cannae are collectively referred to herein as the “Sponsor Stockholders”.
Reference is hereby made to that certain Voting Agreement of the Company, dated
as of April 30, 2019 (the “Voting Agreement”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Voting Agreement.

WHEREAS, the Company and the Sponsor Stockholders are parties to the Voting
Agreement;

WHEREAS, pursuant to Section 2.01(f) of the Voting Agreement, (x) for so long as
a Sponsor Stockholder holds at least twenty percent (20%) but less than thirty
percent (30%) in voting power of all the outstanding Voting Securities, such
Sponsor Stockholder is entitled to designate a total of two (2) Sponsor Director
Designees, and (y) for so long as a Sponsor Stockholder holds at least ten
percent (10%) but less than twenty percent (20%) in voting power of all the
outstanding Voting Securities, such Sponsor Stockholder is entitled to designate
one (1) Sponsor Director Designee;

WHEREAS, if the number of Sponsor Director Designees that a Sponsor Stockholder
has the right to individually designate to the Board is decreased, then the
corresponding number of Sponsor Director Designees of such Sponsor Shareholder
shall resign from the Board pursuant to Section 2.01(g)(ii) of the Voting
Agreement, and the Company and the Sponsor Stockholders shall be promptly
required to take any and all actions necessary or appropriate to cooperate in
ensuring the removal of such Sponsor Director Designee;

WHEREAS, as of the date hereof each of the Sponsor Stockholders holds in excess
of twenty percent (20%) in voting power of all the outstanding Voting
Securities;

WHEREAS, the Sponsor Stockholders are proposing to effect a corporate
transaction which will result in each Sponsor Stockholders holding less than
twenty percent (20%) in voting power of all the outstanding Voting Securities
(the “Transaction”);



--------------------------------------------------------------------------------

WHEREAS, the Company and each Sponsor Stockholder (in respect of the other
Sponsor Stockholder) wish to release each Sponsor Stockholder from its
obligations under, and waive their respective rights pursuant to,
Section 2.01(g)(ii) of the Voting Agreement, solely to the extent arising from
and in connection with the Transaction;

WHEREAS, the Company and each Sponsor Stockholder intend that no Sponsor
Director Designee be required to resign, solely to the extent that but for this
Agreement such requirement would arise from and in connection with the
Transaction; and

WHEREAS, Section 4.02 of the Voting Agreement provides that the parties to the
Voting Agreement can waive any of the provisions thereof by explicitly setting
forth the waiver in writing and having such waiver executed by the party so
waiving.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Waiver.

(a) The (i) Company and each Sponsor Stockholder (in respect of the other
Sponsor Stockholder) hereby release each Sponsor Stockholder, from its
obligations under, and waives their respective rights pursuant to,
Section 2.01(g)(ii) of the Voting Agreement, and (ii) each Sponsor Stockholder
hereby releases the Company from its obligations under, and waives their
respective rights pursuant to, Section 2.01(g)(ii) of the Voting Agreement,
solely to the extent they arise from and in connection with the Transaction
(collectively, the “Waiver”).

(b) The Company and each Sponsor Stockholder hereby agree that (i) no Sponsor
Director Designee shall be required to resign from their position as a director
on the Board of the Company, and (ii) no Sponsor Director Designee shall have
any liability to the Company or any Sponsor Stockholder as a result of the
failure of such person or their Sponsor Stockholder to take any steps that, in
the absence of the Waiver, the Sponsor Director Designee or the corresponding
Sponsor Stockholder would otherwise be required to take in connection with
Section 2.01(g) of the Voting Agreement, in each case, solely as a result of and
limited to the Transaction; provided, however, that following the Transaction,
each of Thomas M. Hagerty and Ronald F. Clarke shall cease to be a Sponsor
Director Designee, and shall instead continue to serve on the Board in the
capacity of an ordinary member of the Board. Each Sponsor Director Designee is
intended to be an express third party beneficiary of Section 1(a) and
Section 1(b) of this Agreement.

(c) All other provisions of the Voting Agreement (including, for the avoidance
of doubt and without limitation, Section 2.01(f)), and all rights thereunder,
that are not specifically waived pursuant to the Waiver, shall remain unchanged
and in full force and effect. The Waiver shall be deemed a contract made under
the domestic laws of the State of Delaware. The Waiver shall be binding upon and
inure to the benefit of the Company, the Stockholder Sponsors and their
respective successors and assigns. For the avoidance of doubt, following the
Transaction, each Sponsor Shareholder shall continue to have the right to
designate a Sponsor Director Designee in accordance with, and subject to the
terms and limitations of, Section 2.01(f) of the Voting Agreement.



--------------------------------------------------------------------------------

2. Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof.

3. Governing Law. This Agreement shall be governed by and construed in
accordance with, the Laws of the State of Delaware without giving effect to any
choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

4. Jurisdiction; WAIVER OF JURY TRIAL. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties hereto unconditionally accepts the non-exclusive jurisdiction and
venue of the Court of Chancery located in the State of Delaware or the United
States District Court for the District of Delaware, and the appellate courts to
which orders and judgments thereof may be appealed. In any such judicial
proceeding, the parties hereto agree that in addition to any method for the
service of process permitted or required by such courts, to the fullest extent
permitted by Law, service of process may be made by delivery provided pursuant
to the directions in Section 4.01. EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR RELATING TO THE COMPANY OR
ITS OPERATIONS.

5. Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable). Any signature page delivered electronically or by facsimile
(including without limitation transmission by Portable Document Format or other
fixed image form) shall be binding to the same extent as an original signature
page.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first written above.

 

COMPANY: CERIDIAN HCM HOLDING INC.

By:   /s/ Scott A. Kitching   Name: Scott A. Kitching   Title: Executive Vice
President, General Counsel and Assistant Secretary

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

THL: THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member

By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title: Managing Director

 

THOMAS H. LEE PARALLEL FUND VI, L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member

By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title: Managing Director

 

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member

By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title: Managing Director

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

GREAT-WEST INVESTORS, LP By: Thomas H. Lee Advisors, LLC, its attorney-in-fact
By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title: Managing Director

 

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC

By:  Putnam Investment Holdings, LLC, its managing member

By: Putnam Investments, LLC, its managing member By: Thomas H. Lee Advisors,
LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title: Managing Director

 

THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general
partner By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco,
LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title: Managing Director

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

THL OPERATING PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general
partner By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco,
LLC, its managing member By:   /s/ Charles P. Holden   Name: Charles P. Holden  
Title: Managing Director THL EQUITY FUND VI INVESTORS (CERIDIAN), L.P. By: THL
Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P.,
its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL
Holdco, LLC, its managing member By:   /s/ Charles P. Holden   Name: Charles P.
Holden   Title: Managing Director THL EQUITY FUND VI INVESTORS (CERIDIAN) II,
L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee
Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general
partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title: Managing Director

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN) III, LLC

By: THL Equity Advisors VI, LLC, its manager

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title:
Managing Director THL EQUITY FUND VI INVESTORS (CERIDIAN) IV, LLC By: THL Equity
Advisors VI, LLC, its manager By: Thomas H. Lee Partners, L.P., its sole member
By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title:
Managing Director THL EQUITY FUND VI INVESTORS (CERIDIAN) V, LLC By: THL Equity
Advisors VI, LLC, its manager By: Thomas H. Lee Partners, L.P., its sole member
By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title:
Managing Director

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN) VI, L.P. By: THL Equity Advisors VI,
LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By:
Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:   /s/ Charles P. Holden   Name: Charles P. Holden   Title:
Managing Director

[SIGNATURE PAGE TO WAIVER AGREEMENT]



--------------------------------------------------------------------------------

CANNAE: CANNAE HOLDINGS, LLC By:   /s/ Richard L. Cox   Name: Richard L. Cox  
Title: Managing Director and Chief Financial Officer

[SIGNATURE PAGE TO WAIVER AGREEMENT]